 Case: 1:17-cv-03997 Document #: 51 Filed: 08/05/21 Page 1 of 1 PageID #:1542

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Norman Johnson
                              Plaintiff,
v.                                                    Case No.: 1:17−cv−03997
                                                      Honorable John F. Kness

                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 5, 2021:


        MINUTE entry before the Honorable John F. Kness: For the 8/10/2021 telephonic
status hearing, the parties shall use the same call−in information [48]. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
